       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 1 of 23




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADAM DOBSON,                                    :
                                                :     1:16-CV-1958
                   Plaintiff,                   :
                                                :     Hon. John E. Jones III
                                                :
      v.                                        :
                                                :
THE MILTON HERSHEY SCHOOL,                      :
et al.,                                         :
                                                :
                   Defendants.                  :


                        MEMORANDUM AND ORDER

                                      June 17, 2019

      The instant case is one of several related cases involving the Milton Hershey

School and its alleged “shadow policy” to expel any student who undergoes more

than one mental-health hospitalization while attending the program, even if those

hospitalizations are recommended by school personnel. Presently pending before

the Court is a motion to dismiss filed by Defendant the Milton Hershey School and

Defendant the Hershey Trust Company, as Trustee of the Milton Hershey School

Trust, (collectively, “the School”). (Doc. 141). The matter has been fully briefed

and is ripe for review. For the reasons that follow, the School’s motion shall be

granted in part and denied in part.




                                            1
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 2 of 23




      I.     BACKGROUND

      In accordance with the standard of review applicable to a motion to dismiss,

the following facts are derived from Plaintiff’s complaint and viewed in the light

most favorable to him.

      Plaintiff Adam Dobson (“Plaintiff” or “Dobson”) is a former student of the

Milton Hershey School, a private, nonprofit institution that offers cost-free

education to low income children from pre-kindergarten through twelfth-grade.

(Doc. 131 at ¶¶ 2, 13, 20, 23). The School also provides residential

accommodations for students. (Id. at ¶ 22). Moreover, if a student successfully

completes the School’s program, that student is eligible to receive up to $80,000 in

post-secondary education scholarships. (Id.).

      Dobson enrolled in the School at age nine. (Id. at ¶ 17). At the time of his

enrollment, his legal guardian executed a document titled “Enrollment

Agreement,” which included the following relevant provisions:

      You agree that your child will be present and participate in the School’s
      program on the days required by the School calendar. All absences,
      except for life changing events or those the School approves in advance,
      are considered unexcused and will result in some disciplinary action. If
      your child is away from the School for 14 days without the School’s
      permission, the School will treat the absence as a decision by you to
      withdraw your child as described in . . . this agreement.

                                     ***

      You agree that your child must obey all School rules and policies while
      enrolled at the School. These rules address behavior, program

                                           2
 Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 3 of 23




requirements, visiting privileges, vacations, studies, chores, substance
abuse, and all other matters relating to your child’s conduct at the
School. Your child must obey School staff and respect other students.
You understand that failure to follow these rules and policies will result
in discipline for your child and could lead, in the sole discretion of the
School, to your child’s expulsion.

                               ***

The School has rules about student dating and sexual behavior that it
revises from time to time. The School will discipline your child if he
or she violates these rules. You agree to read these rules and support
the School’s enforcement of these rules with your child. You also agree
that the School is not responsible for your child’s decision to violate
these rules or the consequences of a violation of these rules by any
student.

The School encourages sexual abstinence and provides its students with
sex education, sound moral training, and opportunities to talk about
their sexual development with caring adults. If your child decides to
engage in sexual activity or other high risk life styles, the School will
counsel your child about the risks and consequences of this activity and
will seek your child’s agreement to involve you in the counseling
process. If your child still chooses to engage in other high risk life
styles, he or she will be offered appropriate counseling and health
services.

                               ***

You authorize the School to provide your child with all necessary
medical, dental, psychological and psychiatric services while he or she
is under the School’s care. You agree that the School may obtain these
health services for your child from health service providers outside the
School. The School will make reasonable efforts to advise you in
advance of all non-routine or inpatient procedures that require
immediate attention. The School will make reasonable attempts to
obtain your advance authorization for all elective procedures. Any
health insurance you have for your child will be primarily responsible
for payment of outside health care services authorized by the School.


                                     3
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 4 of 23




      If you do not have insurance for your child, the School will pay all
      health care costs authorized by the School.

(Doc. 131-3).

      Early on, Dobson was an exemplary student. (Doc. 131 at ¶ 18). By high

school, however, his emotional well-being began to deteriorate when he discovered

that he was gay and School personnel forced him to watch religious-based, so-

called gay conversion videos after catching him watching gay pornography. (Id. at

¶ 74–75). By eleventh grade, Dobson suffered from depression and suicidal

ideations. (Id. at ¶¶ 77–78). Eventually, the School intervened and recommended

that Dobson attend a local inpatient mental health program. (Id. at ¶ 80).

Throughout Dobson’s stay at that program, School staff supplied him with his

coursework to ensure a smooth transition back to the School. (Id. at ¶¶ 80–81).

      After a short stay, Dobson recovered and returned to the School. (Id. at ¶¶

81–83). However, in March 2013, Dobson again began suffering from suicidal

ideations and informed School personnel that his depression had worsened. (Id. at

¶ 84). By May 2013, Dobson sought help from the School and again agreed to

inpatient treatment. (Id. at ¶¶ 86–90). This time, however, no one from the School

visited him. (Id. at ¶ 91). In fact, a hospital nurse informed Dobson that,

ordinarily, the School enforces a two-hospitalization expulsion policy. (Id. at ¶¶

91–92). That is, the nurse explained, the School usually expelled students that had



                                          4
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 5 of 23




undergone more than one mental-health hospitalization, even if those

hospitalizations were recommended by the School. (Id. at ¶¶ 93–103).

      While inpatient for his second stay, Dobson’s mother informed him that he

had been expelled from the School because he was “a liability.” (Id. at ¶¶ 98).

Accordingly, after his discharge, Dobson returned to Scranton to live with his

mother and siblings—a highly unstable environment to say the least. (Id. at ¶ 106–

107). Dobson avers that his removal from the School resulted in feelings of

alienation, loneliness, and hopelessness, and that, as a result of the School’s actions

and policies, he suffered severe mental anguish and emotional distress. (Id. at ¶

115). Dobson also contends that his expulsion disqualified him from the School’s

post-secondary education financial aid package. (Id. at ¶ 115). Nonetheless,

Dobson managed to graduate from a local public high school and now attends

community college. (Id. at ¶ 110–113).

      Dobson filed a complaint on June 30, 2016 and an amended complaint on

October 17, 2016. (Docs. 1, 20). On November 1, 2016, Defendants filed a

motion to dismiss, (Doc. 22), which the Court initially granted on August 10, 2017.

(Docs. 50, 51). On December 7, 2018, by Memorandum and Order, the Court

reinstated the previously dismissed claims, reasoning that Defendants’ motion had

been granted improvidently. (Docs. 127, 128).




                                           5
        Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 6 of 23




       On December 20, 2018, Dobson filed a second amended complaint asserting

violations of the Americans with Disabilities Act (“ADA”), claims of negligence,

negligent misrepresentation, intentional misrepresentation, intentional infliction of

emotional distress, negligent infliction of emotional distress, civil conspiracy,

breach of fiduciary duty, breach of contract, and negligence per se.

       On January 17, 2019, Defendants filed the instant motion to dismiss several

of Dobson’s claims pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc.

141).1 The matter has been fully briefed, (Docs. 142, 146, 147), and is ripe for

disposition. For the reasons that follow, the Motion will be granted in part and

denied in part.

       II.    STANDARD OF REVIEW

       In considering a motion to dismiss pursuant to Rule 12(b)(6), courts “accept

all factual allegations as true, construe the complaint in the light most favorable to

the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Phillips v. Cty. of Allegheny, 515

F.3d 224, 231 (3d Cir. 2008) (quoting Pinker v. Roche Holdings, Ltd., 292 F.3d

361, 374 n.7 (3d Cir. 2002)). In resolving a motion to dismiss pursuant to Rule

12(b)(6), a court generally should consider only the allegations in the complaint, as



1
      This case was reassigned to the undersigned on January 23, 2019, following Chief Judge
Connor’s recusal from the matter.

                                              6
        Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 7 of 23




well as “documents that are attached to or submitted with the complaint . . . and

any matters incorporated by reference or integral to the claim, items subject to

judicial notice, matters of public record, orders, [and] items appearing in the record

of the case.” Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).

       A Rule 12(b)(6) motion tests the sufficiency of the complaint against the

pleading requirement of Federal Rules of Civil Procedure 8(a). Rule 8(a)(2)

requires that a complaint contain a short and plain statement of the claim showing

that the pleader is entitled to relief, “in order to give the defendant fair notice of

what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

       While a complaint attacked by a Rule 12(b)(6) motion to dismiss need not

contain detailed factual allegations, it must contain “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). To survive a motion to dismiss, a civil plaintiff

must allege facts that “raise a right to relief above the speculative level . . . .”

Victaulic Co. v. Tieman, 499 F.3d 227, 235 (3d Cir. 2007) (quoting Twombly, 550

U.S. at 555). The complaint must indicate that defendant’s liability is more than “a

sheer possibility.” Iqbal, 556 U.S. at 678.




                                             7
        Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 8 of 23




       III.   DISCUSSION

       In their motion and accompanying brief, Defendants propose several bases

to dismiss several of the counts outlined in Dobson’s complaint. We review each

relevant argument seriatim.

              a. Count I – ADA Claim

       The School first argues that Dobson’s claim under the ADA is moot because

Dobson graduated from high school and now attends college. In short, Defendants

contend that, because Dobson will never return to high school generally, or to the

School specifically, he is ineligible for the prospective injunctive relief available to

him under the ADA. (Doc. 142 at 7–8 (citing Mirabella v. William Penn Charter

Sch., No. CV 15-1162, 2017 WL 1062460, at *2 (E.D. Pa. 2017), aff'd sub nom.

Mirabella By Mirabella v. William Penn Charter Sch., 752 F. App'x 131 (3d Cir.

2018) (“Defendants correctly note that, under the applicable provision of the ADA,

aside from attorney’s fees, injunctive relief is the only available remedy . . . . As a

high school graduate presently enrolled in university, [plaintiff] will not be

returning to high school and will not again be subjected to [the behavior giving rise

to the instant case].”)).

       In response, relying upon a narrow reading of Mirabella, Dobson contends

that he continues to have a personal stake in the outcome of his ADA claim and

that his claim is therefore not moot. Specifically, Dobson argues, if prospective


                                           8
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 9 of 23




injunctive relief is granted, he would be entitled to the School’s post-secondary

education scholarship program. (Doc. 146 at 5 (citing Mirabella, 752 F. App’x at

133 (“Developments that ‘eliminate a plaintiff’s personal stake in the outcome of a

suit or prevent a court from being able to grant the requested relief’ render a case

moot, irrespective of when the developments occur during federal judicial

proceedings.”)).

      In light of Mirabella, we agree with Defendants and are unpersuaded by

what we perceive to be Dobson’s misapplication of that case. In Mirabella, a

former high school student and his parents sued the student’s former school for

violations of the ADA after the student had graduated. The district court dismissed

that claim as moot and the Third Circuit affirmed. In so holding, our Court of

Appeals stated:

      The Constitution commands that we consider actual cases and
      controversies only, not moot ones. Our “ability to grant effective relief
      lies at the heart of the mootness doctrine.” Developments that
      “eliminate a plaintiff’s personal stake in the outcome of a suit or prevent
      a court from being able to grant the requested relief” render a case moot,
      irrespective of when the developments occur during federal judicial
      proceedings.

      Graduation is one such development: When a student challenges the
      legality of a school’s conduct, the student’s “graduation typically moots
      her claim for injunctive or declaratory relief.” In Donovan, we held
      that a student’s graduation mooted her request to enjoin her high school
      from denying her Bible club certain privileges. So too here.
      [Plaintiff’s] graduation means that any injunctive relief under the ADA
      “would have no impact on [him] whatsoever.”


                                           9
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 10 of 23




      A longstanding but “extremely narrow” exception applies when a
      student’s claims are “capable of repetition, yet evading review.” For
      the exception to apply, “the challenged action [must be] too short in
      duration to be fully litigated before the case . . . become[s] moot” and
      “there [must be] a reasonable expectation that the complaining party
      will be subjected to the same action again.” As in Donovan, the
      exception does not apply to [Plaintiff]: As a high school graduate
      presently enrolled in university, he will not be returning to high school
      and will not again be subjected to [the Defendant’s behavior which gave
      rise to the instant action].

Mirabella, 752 F. App’x at 133 (internal citations and footnotes omitted).

      In this case, Dobson seeks injunctive relief under the ADA to remedy the

discrimination he purportedly suffered. However, because Dobson has already

graduated high school, his claim is moot. See id. It is axiomatic that one cannot

graduate high school twice. Accordingly, we are unpersuaded by Dobson’s

contention that his claim is not moot because he has a “personal stake in the

outcome of his ADA claim.” (Doc. 146 at 6). In so arguing, Dobson has failed to

consider that claims are moot not only when a plaintiff lacks a personal stake in the

claim but also when “a court [is un]able to grant the requested relief.” Mirabella,

752 F. App’x at 133. In this case, Dobson’s ADA claim is mooted for the latter

reason.

      In turn, we are also unable to declare Dobson eligible for the post-secondary

education grants that would have been available to him had he graduated from the

School under the guise of prospective injunctive relief. “Under Title III of the

ADA, private plaintiffs may not obtain monetary damages.” Anderson v. Macy's,

                                         10
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 11 of 23




Inc., 943 F. Supp. 2d 531, 538 (W.D. Pa. 2013). Because Dobson has already

graduated high school, this Court cannot declare him retroactively eligible for post-

secondary education grants reserved for graduates (and thereby circuitously grant

him damages) under the guise of prospective injunctive relief. See Mirabella, 752

F. App’x at 133. Accordingly, Dobson’s ADA claim as outlined in Count I shall

be dismissed.

             a. Count VIII – Breach of Fiduciary Duty

      Defendants argue that Dobson has failed to state a claim for breach of

fiduciary duty in Count VIII for two reasons. First, Defendants argue that

Dobson’s complaint fails to specifically allege the existence of a fiduciary

relationship between the School and himself—a necessary element of a breach of

fiduciary duty claim. Rather, Defendants contend, Dobson alleges only a fiduciary

relationship between the School and the School’s trustees. Second, Defendants

posit, even had Dobson alleged a fiduciary relationship between himself and the

School, Pennsylvania courts have refused to find that such a duty could exist as a

matter of law. (Doc. 142 at 20 (citing Gjeka v. Delaware Cty. Cmty. Coll., No.

CIV.A. 12-4548, 2013 WL 2257727, at *11 (E.D. Pa. May 23, 2013)). Thus,

Defendants conclude, Dobson’s breach of fiduciary duty claim necessarily fails.

      In response, Dobson begins by pointing out that, under Pennsylvania law, to

state a claim for breach of fiduciary duty, a plaintiff must allege only that: “(1) the


                                           11
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 12 of 23




defendant acted negligently or intentionally failed to act in good faith and solely

for the benefit of the plaintiff in all matters for which he or she was employed; (2)

that the plaintiff suffered injury; and (3) that the agent’s failure to act solely for the

plaintiff’s benefit . . . was a real factor in bringing about plaintiff’s injuries.” (Doc.

146 at 7 (quoting Gjeka, 2013 WL 2257727, at *11)). In turn, Dobson submits, he

has stated that Defendants failed to act in good faith and for his benefit, that he

suffered an injury, and that Defendants’ failure to act caused that injury. Thus,

Dobson concludes, he has adequately stated a claim for breach of fiduciary duty

such that his claim survives a motion to dismiss.

      Moreover, Dobson argues, contrary to Defendants’ wholesale insistence that

Pennsylvania courts have refused to find a fiduciary relationship between a private

school and its student, federal courts applying Pennsylvania law have refused to

dismiss an action between a private university and a student on that basis. (Doc.

146 at 8 (citing Dalgic v. Misericordia Univ., No. 3:16-CV-0443, 2017 WL

4347014, at *4 (M.D. Pa. Sept. 29, 2017)). Thus, Dobson concludes, he has stated

sufficient facts that demonstrate the plausible existence of a fiduciary relationship

between himself and the School and Count VIII need not be dismissed. We agree.

      In the instant dispute both parties rely upon Gjeka v. Delaware County

Community College in support of their respective positions. In Gjeka, the district

court summarized a breach of fiduciary claim under Pennsylvania law as follows:


                                            12
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 13 of 23




      A fiduciary relationship arises when a person has a duty to act for or
      give advice for the benefit of another person on matters within the scope
      of their relationship. Under Pennsylvania law, “[a fiduciary]
      relationship exists where one person has reposed a special confidence
      in another to the extent that the parties do not deal with each other on
      equal terms, either because of an overmastering dominance on one side
      or weakness, dependence or justifiable trust, on the other.”

      In Pennsylvania, to state a claim for breach of fiduciary duty, a plaintiff
      must allege that: “(1) the defendant acted negligently or intentionally
      failed to act in good faith and solely for the benefit of the plaintiff in all
      matters for which he or she was employed; (2) that the plaintiff suffered
      injury; and (3) that the agent’s failure to act solely for the plaintiff’s
      benefit . . . was a real factor in bringing about plaintiff’s injuries.”

Gjeka, 2013 WL 2257727, at *10 (internal citations omitted).

      In his amended complaint, Dobson contends that the School controlled

nearly every aspect of his life. (Doc. 131 at ¶ 33). Indeed, the Enrollment

Agreement at issue in this case clearly signals as much. Moreover, Dobson plainly

alleges in his amended complaint that a “special relationship . . . existed between

Defendants and [himself].” (Doc. 131 at ¶ 151). Further, to reiterate, Dobson’s

amended complaint also alleges that Defendants failed to act in good faith and for

his benefit and that he, in turn, suffered injury as a result. Accordingly, Dobson

has adequately stated a claim for breach of fiduciary duty notwithstanding

Defendants’ cursory assessment to the contrary.

      We are unpersuaded by Defendants’ form-over-substance argument that

Dobson’s claim must fail be he has failed to specifically allege the existence of a

fiduciary relationship between the School and himself but rather has alleged only a

                                            13
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 14 of 23




fiduciary relationship between the School and the School’s trustees. In resolving a

motion to dismiss pursuant to Rule 12(b)(6), a court may consider “any matters

incorporated by reference or integral to the claim . . . [and] items appearing in the

record of the case.” Buck, 452 F.3d at 260. To survive a motion to dismiss, a civil

plaintiff must only allege facts that “raise a right to relief above the speculative

level.” Victaulic Co., 499 F.3d at 235. A formulaic recitation of the elements of a

claim is not necessary. Here, Dobson plainly alleges the existence of a special

relationship between the Defendants and himself which is then incorporated by

reference into Count VIII. Thus, we are unpersuaded by Defendants view that

Dobson’s failure to recite certain talismanic points otherwise referenced in the

amended complaint is fatal to his claim.

      We are also unpersuaded by Defendants’ view that Pennsylvania law has

found that no fiduciary duty exists as a matter of law between a private school and

its students. “Although it would be premature at this stage of the litigation to

conclude that a special relationship in fact existed between these parties,

[Dobson’s] factual allegations are sufficient to ‘raise a right to relief above the

speculative level’ such that the existence of a special relationship required to

support his claim is ‘plausible on its face.’” See Dalgic, 2017 WL 4347014, at *4

(emphasis added). Accordingly, we shall deny Defendants’ motion to dismiss

Count XIII.


                                           14
      Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 15 of 23




            b. Count IX – Breach of Contract

      In their next issue, Defendants argue that, because the Hershey Trust

Company was never a party to the Enrollment Agreement which forms the basis of

Dobson’s breach of contract claim, the breach of contract claim must be dismissed

as against the Hershey Trust Company. We agree. The Hershey Trust Company

was never a party to the Enrollment Agreement and thus cannot be held liable for a

breach of its terms. Because Dobson provides no basis to find otherwise, we shall

dismiss Count IX as against Defendant Hershey Trust Company.

      Defendants also argue that Dobson has failed to state a claim for breach of

contract claim as against the other Defendants as well. In his amended complaint,

Dobson posits that Defendants breached paragraphs 3, 5, 6, and 7 of the

Enrollment Agreement.

      Paragraphs 3 and 5 of the Enrollment Agreement state as follows:

      You agree that your child will be present and participate in the School’s
      program on the days required by the School calendar. All absences,
      except for life changing events or those the School approves in advance,
      are considered unexcused and will result in some disciplinary action. If
      your child is away from the School for 14 days without the School’s
      permission, the School will treat the absence as a decision by you to
      withdraw your child as described in . . . this agreement.

                                    ***

      You agree that your child must obey all School rules and policies while
      enrolled at the School. These rules address behavior, program
      requirements, visiting privileges, vacations, studies, chores, substance
      abuse, and all other matters relating to your child’s conduct at the

                                         15
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 16 of 23




      School. Your child must obey School staff and respect other students.
      You understand that failure to follow these rules and policies will result
      in discipline for your child and could lead, in the sole discretion of the
      School, to your child’s expulsion.

(Doc. 131-3). Defendants contend that paragraphs 3 and 5 do not bind the School

in any way. Rather, those paragraphs outline the duties and responsibilities of the

signatory, in this case, Dobson’s mother. Thus, Defendants conclude, in the

absence of any obligation, the School could not be in breach and Dobson’s breach

of contract claims premised upon paragraphs 3 and 5 must be dismissed.

      Defendants also argue that Dobson has failed to plead sufficient facts to state

a claim for breach of paragraphs 6 and 7 of the Enrollment Agreement. Paragraphs

6 and 7 state as follows:

      The School has rules about student dating and sexual behavior that it
      revises from time to time. The School will discipline your child if he
      or she violates these rules. You agree to read these rules and support
      the School’s enforcement of these rules with your child. You also agree
      that the School is not responsible for your child’s decision to violate
      these rules or the consequences of a violation of these rules by any
      student.

      The School encourages sexual abstinence and provides its students with
      sex education, sound moral training, and opportunities to talk about
      their sexual development with caring adults. If your child decides to
      engage in sexual activity or other high risk life styles, the School will
      counsel your child about the risks and consequences of this activity and
      will seek your child’s agreement to involve you in the counseling
      process. If your child still chooses to engage in other high risk life
      styles, he or she will be offered appropriate counseling and health
      services.
                                    ***


                                          16
         Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 17 of 23




         You authorize the School to provide your child with all necessary
         medical, dental, psychological and psychiatric services while he or she
         is under the School’s care. You agree that the School may obtain these
         health services for your child from health service providers outside the
         School. The School will make reasonable efforts to advise you in
         advance of all non-routine or inpatient procedures that require
         immediate attention. The School will make reasonable attempts to
         obtain your advance authorization for all elective procedures. Any
         health insurance you have for your child will be primarily responsible
         for payment of outside health care services authorized by the School.
         If you do not have insurance for your child, the School will pay all
         health care costs authorized by the School.

(Id.).

         Defendants argue that Dobson has failed to state a claim for breach of

contract under paragraph 6 because Dobson has failed to demonstrate that the

School’s duties under that paragraph were ever triggered. According to

Defendants, paragraph 6 imposes two distinct duties upon the School which are

independently triggered. First, if the student engages in high-risk sexual activity,

then the School will provide counseling concerning that activity. Second, if, and

only if, the child again “chooses to engage in a high[-]risk life style, he or she will

be offered appropriate counseling and health services.” (Id.). Accordingly,

Defendants aver, because Dobson’s complaint references only one instance of

high-risk sexual behavior, Dobson’s contention that the School breached its duty to

provide him with “appropriate counseling and health services” necessarily fails

because the second, independently triggered contract provision was never

activated. In closing, Defendants summarily argue that Dobson has failed to state a

                                            17
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 18 of 23




claim for breach of contract under paragraph 7 because he has failed to state

sufficient facts in support thereof.

      In response, Dobson contends that he has stated a claim for breach of

paragraphs 3, 5, 6, and 7 of the Enrollment Agreement because he has sufficiently

stated a claim for a breach of the implied covenant of good faith and fair dealing.

According to Dobson, Pennsylvania has adopted the Restatement (Second) of

Contracts § 205 concerning the duty of good faith and fair dealing. (Doc. 146 at

10). Comment a to Section 205 makes clear that “[g]ood faith performance or

enforcement of a contract emphasizes faithfulness to an agreed common purpose

and consistency with the justified expectations of the other party.” (Id. (citing

RESTATEMENT (SECOND) OF CONTRACTS § 205, cmt. a)). In turn, Dobson avers, a

breach of the covenant of good faith and fair dealing constitutes a breach of

contract. (Id. (citing Zaloga v. Provident Life & Acc. Ins. Co. of Am., 671

F.Supp.2d 623, 630 (M.D. Pa. 2009)).

      In this case, Dobson argues, undergirding paragraphs 3 and 5 of the

Enrollment Agreement is the “good faith, justified expectation that [Dobson]

would not be expelled from [the School] unless he violated the School rules and

policies.” (Doc. 146 at 11 (emphasis in original)). Accordingly, Dobson

concludes, when coupled with the standard of review applicable at a motion to

dismiss and the requirement to act in good faith, and considering the fact that the


                                          18
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 19 of 23




School has not alleged that Dobson violated any particular rule or policy or that

Dobson was absent without the School’s approval, he has sufficiently stated a

claim for relief for a breach of the covenant of good faith and fair dealing implied

within paragraphs 3 and 5 of the Enrollment Agreement.

      Likewise, Dobson avers, as to paragraph 6, he had “a good faith, justified

expectation that [he] would only be offered appropriate counseling and health

services,” whether the counseling was offered based upon the first or second

documented engagement in high-risk sexual activity. (Doc. 146 at 12–13

(emphasis removed)). According to Dobson, Defendants’ suggestion that the duty

to provide “appropriate counseling” applies only to the second encounter, “flies in

the face of the [duty of good faith and fair dealing] imposed on every contract

under Pennsylvania law.” (Id. at 13).

      Finally, Dobson argues that he has stated sufficient facts to support his claim

that Defendants breached paragraph 7 of the Enrollment Agreement. Specifically,

Dobson argues that he had a good faith expectation that the School would provide

him with “all necessary medical, dental, psychological and psychiatric services.”

(Id. at 14). In turn, “Defendants violated the enrollment contract by failing to

appropriately treat [his] mental health illness (depression and suicidal ideation)—

and, in fact, exacerbating that depression further by groundlessly expelling [him].”

(Id. at 14). Accordingly, Dobson concludes, he has stated a claim for breach of


                                          19
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 20 of 23




paragraphs 3, 5, 6, and 7 of the Enrollment Agreement. We agree with Dobson as

to all of his breach of contract claims.

       Pennsylvania courts have adopted Section 205 of the Restatement (Second)

of Torts. See Herzog v. Herzog, 887 A.2d 313, 317 (Pa. Super. 2005). That

Section provides that “[e]very contract imposes upon each party a duty of good

faith and fair dealing in its performance and its enforcement.” RESTATEMENT

(SECOND) OF CONTRACTS § 205. “Good faith performance or enforcement of a

contract emphasizes faithfulness to an agreed common purpose and consistency

with the justified expectations of the other party; it excludes a variety of types of

conduct characterized as involving ‘bad faith’ because they violate community

standards of decency, fairness or reasonableness.” Id. at cmt. a.

       [B]ad faith may be overt or may consist of inaction, and fair dealing
       may require more than honesty. A complete catalogue of types of bad
       faith is impossible, but the following types are among those which have
       been recognized in judicial decisions: evasion of the spirit of the
       bargain, lack of diligence and slacking off, willful rendering of
       imperfect performance, abuse of a power to specify terms, and
       interference with or failure to cooperate in the other party’s
       performance.

Id. at cmt. d.

       In his amended complaint, Dobson argues that Defendants breached:

(1) paragraphs 3 and 5 of the Enrollment Agreement by expelling him despite his

compliance with the school rules; (2) paragraph 6 of the Enrollment Agreement by

failing to provide him with appropriate counseling and health services; and (3)

                                           20
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 21 of 23




paragraph 7 of the Enrollment Agreement by failing to provide him necessary

psychological and psychiatric services while under the School’s care. Taking

Dobson’s averments as true, as is our duty at this juncture, we find that Dobson has

plausibly stated a claim for breach of contract vis-à-vis a breach of the implied

covenant of good faith and fair dealing.

      Based upon the Enrollment Agreement, Dobson justifiably expected that he

would not be expelled unless he violated the school rules and that he would be

provided with appropriate counseling and medical services while enrolled at the

School. Dobson avers that he was not provided as much. Thus, Dobson has

plausibly stated a claim for a breach of the covenant of good faith and fair dealing.

See RESTATEMENT (SECOND) OF CONTRACTS § 205 at cmt. a (“Good faith

performance or enforcement of a contract emphasizes faithfulness to an agreed

common purpose and consistency with the justified expectations of the other party;

it excludes a variety of types of conduct characterized as involving ‘bad faith’

because they violate community standards of decency, fairness or

reasonableness.”); Herzog, 887 A.2d at 317. Accordingly, Defendants’ motion to

dismiss Count IX shall be denied. See Phillips v. Cty. of Allegheny, 515 F.3d at

231 (holding that, in considering a motion to dismiss pursuant to Rule 12(b)(6),

courts “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable


                                           21
       Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 22 of 23




reading of the complaint, the plaintiff may be entitled to relief”); Twombly, 550

U.S. at 555 (holding that to survive a motion to dismiss, a complaint must contain

only a short and plain statement of the claim showing that the pleader is entitled to

relief, “in order to give the defendant fair notice of what the claim is and the

grounds upon which it rests”).

       IV.    CONCLUSION

       For the foregoing reasons, we shall grant in part and deny in part

Defendants’ motion to dismiss.2

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       Defendants’ Motion to Dismiss (Docs. 141) is GRANTED IN PART AND

DENIED IN PART to the following extent:

              1. Defendants’ motion to dismiss Count I is GRANTED.

              2. Defendants’ motion to dismiss Count VIII is DENIED.

              3. Defendants’ motion to dismiss Count IX is GRANTED to the

                  extent it seeks dismissal of Count IX as against Defendant Hershey

                  Trust Company. Count IX is DISMISSED as against Defendant

                  Hershey Trust Company. Defendants’ motion to dismiss Count IX

                  is DENIED in all other respects.


2
       Because Dobson has withdrawn his negligence per se claim and his civil conspiracy to
endanger the welfare of children claim, (Doc. 146 at 15), we shall dismiss those claims as
withdrawn.

                                              22
Case 1:16-cv-01958-JEJ Document 150 Filed 06/17/19 Page 23 of 23




     4. Counts VII and X are DISMISSED as withdrawn.



                                        /s/ John E. Jones III
                                        John E. Jones III
                                        United States District Judge




                               23
